DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
This communication is in response to the applicant’s amendment filed on 10/19/2021 in response to the Ex Parte Quayle Action mailed on 08/20/2021. The claims objection to claims 30 and 32 has been withdrawn in view of Applicant’s remarks and amendment.


Allowable Subject Matter
Claims 5-9, 14-15, 22-26, 30, 32, 34 and 35 are allowed over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482





/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482